  Case 16-16336      Doc 44    Filed 03/19/19 Entered 03/19/19 15:56:46         Desc Main
                                Document     Page 1 of 10


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

In re:                                          )    Chapter 7
                                                )
         CHRISTOPHER GALVAN,                    )    Case No. 16-16336
                                                )
                     Debtor.                    )    Hon. Donald R. Cassling

                                  NOTICE OF MOTION

TO: SEE ATTACHED SERVICE LIST

         PLEASE TAKE NOTICE that on Tuesday, April 23, 2019, at 10:00 a.m., or as soon
thereafter as counsel may be heard, we shall appear before the Honorable Donald R. Cassling at
the Courtroom usually occupied by him, Room 619, at 219 South Dearborn Street, Chicago,
Illinois, or before any other judge who may be sitting in his place and stead, and present the
attached Application of Trustee’s Counsel for Compensation and Reimbursement of
Expenses, at which time and place you may appear if you so desire.

                                             CATHERINE STEEGE not individually but as
                                             Chapter 7 Trustee for Christopher Galvan



                                             By:    /s/ Catherine Steege
                                                       One of Her Attorneys

Catherine Steege (06183529)
JENNER & BLOCK LLP
353 N. Clark Street
Chicago, Illinois 60654
Telephone 312-923-2952
Facsimile: 312-840-7352

Dated: March 19, 2019
  Case 16-16336       Doc 44     Filed 03/19/19 Entered 03/19/19 15:56:46           Desc Main
                                  Document     Page 2 of 10


                                 CERTIFICATE OF SERVICE

       I, Catherine Steege, an attorney, certify that on March 19, 2019, I served the foregoing

Notice of Motion and the Application of Trustee’s Counsel for Compensation and

Reimbursement of Expenses on all counsel of record and the parties on the attached Service

List by First Class U.S. Mail.



                                                  /s/ Catherine Steege
                                                      Catherine Steege
      Case 16-16336       Doc 44      Filed 03/19/19 Entered 03/19/19 15:56:46     Desc Main
                                       Document     Page 3 of 10

                                               SERVICE LIST
                                                 In re Galvan
                                                   16-16336

Office of the United States Trustee                 AES/USEFG ELT BONY
Suite 800                                           PO Box 61047
219 S. Dearborn Street                              Harrisburg, PA 17106
Chicago, IL 60604

Christopher Galvan                                  AMEX
5101 N. Kenneth Avenue                              PO Box 297871
Chicago, IL 60630                                   Fort Lauderdale, FL 33329

Matthew C. Swenson                                  Armor Systems Co.
Emerson Law Firm, LLC                               1700 Kiefer Dr., Suite 1
Suite 420                                           Zion, IL 60099
715 Lake Street
Oak Park, IL 60301

Douglas R. Ross                                     Bank of America
Hupy and Abraham, S.C.                              PO Box 982238
Suite 300                                           El Paso, TX 79998
505 S. 24th Avenue
Wausau, WI 54401

Blitt & Gaines PC                                   CBNA
661 Glenn Ave.                                      PO Box 6283
Wheeling, IL 60090                                  Sioux Falls, SD 57117

Central Credit Service                              Chase Auto
9550 Regency Square Blvd.                           PO Box 901003
Jacksonville, FL 32225                              Fort Worth, TX 76101

Chase Card                                          Discovery Financial Services LLC
PO Box 15298                                        PO Box 15316
Wilmington, DE 19850                                Wilmington, DE 19850

Donald Betts                                        US Bank Home Mortgage
1360 Depot Street                                   4801 Frederica St.
Mineral Ridge, OH 44440                             Owensboro, KY 42301

Emylou Lagueras                                     MCYDSNB
1411 Busse Rd.                                      9111 Duke Blvd.
Mount Prospect, IL 60056                            Mason, OH 45040

Medical Business Bureau                             Midland Funding
1460 Renaissance Drive                              Suite 30
Park Ridge, IL 60068                                2365 Northside Drive
                                                    San Diego, CA 92108
     Case 16-16336      Doc 44   Filed 03/19/19 Entered 03/19/19 15:56:46    Desc Main
                                  Document     Page 4 of 10


Nicholas C. DeGennaro                            Swedish Covenant Hospital
Suite 300                                        5145 N. California Ave.
430 White Pond Drive                             Chicago, IL 60625
Akron, OH 44320




                                             2
  Case 16-16336         Doc 44     Filed 03/19/19 Entered 03/19/19 15:56:46                Desc Main
                                    Document     Page 5 of 10


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                                 )     Chapter 7
                                                       )
          CHRISTOPHER GALVAN,                          )     Case No. 16-16336
                                                       )
                        Debtor.                        )     Hon. Donald R. Cassling

                               COVER SHEET FOR APPLICATION FOR
                                 PROFESSIONAL COMPENSATION

Name of Applicant:               Jenner & Block
Authorized to Provide
Professional Services to: Catherine Steege, Trustee
Date of Order Authorizing Employment:            April 11, 2017
Period for Which
Compensation is sought:          March 30, 2017 – Present
Amount of fees sought:           $1,603.50
Amount of Expense Reimbursement sought:            $63.65
This is an:             Interim Application                Final Application      X
If this is not the first application filed herein by this professional, disclose as to all prior fee
applications:
                                                            Total Requested
         Date Filed          Period Covered                (Fees & Expenses)       Total Allowed
           N/A                                     $                               $
The aggregate amount of fees and expenses paid to the Applicant to date for services rendered
and expenses incurred herein is: $0.00


Dated: March 19, 2019

Catherine Steege (6183529)
Jenner & Block
353 N. Clark Street
Chicago, Illinois 60654-3456
PH:       312/222-9350
FAX:      312/840-7352
  Case 16-16336       Doc 44    Filed 03/19/19 Entered 03/19/19 15:56:46           Desc Main
                                 Document     Page 6 of 10

                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:                                            )     Chapter 7
                                                  )
          CHRISTOPHER GALVAN,                     )     Case No. 16-16336
                                                  )
                      Debtor.                     )     Hon. Donald R. Cassling

                APPLICATION OF TRUSTEE’S COUNSEL FOR FINAL
               COMPENSATION AND REIMBURSEMENT OF EXPENSE

               Catherine Steege, not individually but as Trustee for Christopher Galvan, pursuant

to 11 U.S.C. § 330 and Fed. R. Bankr. P. 2016, respectfully submits this application for

compensation and reimbursement of expenses for Jenner & Block (“Jenner”), and states:

               1.     Jenner requests $1,603.50 in compensation for 2.3 hours of services

performed and reimbursement of actual expenses in the amount of $63.65. Jenner has not

previously filed any requests for interim compensation or reimbursement of expenses.

               2.     Jenner represented the Trustee in connection with obtaining court approval

of special counsel’s retention, approval of a settlement and reviewing claims.

               3.     Based on the nature, extent and value of services performed by Jenner &

Block, the results achieved, and the costs of comparable services, the compensation and

reimbursement of expenses sought are fair and reasonable.

               4.     At all times during Jenner & Block’s representation of the Trustee,

Jenner & Block was a disinterested person and neither represented nor held an interest adverse to

the estate with respect to matters on which Applicant was employed.

               5.     All of the services for which compensation is sought were rendered to the

Trustee solely in connection with this case and not on behalf of any individual creditor or other

person.
  Case 16-16336       Doc 44     Filed 03/19/19 Entered 03/19/19 15:56:46         Desc Main
                                  Document     Page 7 of 10

               6.     Jenner has not entered into any agreement, express or implied, with any

other party for the purpose of fixing or sharing fees or other compensation to be paid for

professional services rendered in these cases.

               7.     Jenner has not shared, nor agreed to share (a) any compensation it has

received or may receive with another party or person, other than with the members, counsel and

associates of the firm, or (b) any compensation another person or party has received or may

receive. No promises have been received by Jenner or any member thereof as to compensation

in connection with these cases other than in accordance with the provisions of the Bankruptcy

Code.

               WHEREFORE, the Trustee respectfully requests that Jenner & Block be awarded

reasonable compensation of $1,603.50 and reimbursement of actual and necessary expenses of

$63.65 for legal services rendered in this case and the Court grant such other relief as may be

just.

Dated: March 19, 2019                        Respectfully submitted,

                                             CATHERINE STEEGE, not individually but as
                                             Chapter 7 Trustee for the bankruptcy estate of
                                             Christopher Galvan

                                             BY:           /s/ Catherine Steege
                                                           One of Her Attorneys
Catherine Steege (06183529)
JENNER & BLOCK LLP
353 N. Clark Street
Chicago, Illinois 60654
Telephone 312-923-2952
Facsimile: 312-840-7352




                                                 2
 Case 16-16336    Doc 44    Filed 03/19/19 Entered 03/19/19 15:56:46          Desc Main
                             Document     Page 8 of 10


                                     EXHIBIT A

                 TO FEE APPLICATION OF TRUSTEE’S COUNSEL


                                   IN RE GALVAN
                                       16-16336

2/21/17    CS              .30 Revised retention motion re special counsel.               307.50
4/10/17    NEB             .30 Prepared for 4/11/17 hearing.                              153.00
4/11/17    NEB             .80 Attended hearing on motions to employ counsel              408.00
                               and special counsel.
11/06/18   CS              .30 Prepared motion to approve settlement and pay              330.00
                               lien claims.
11/27/18   JDV             .60 Prepared for and attended hearing on motion to             405.00
                               approve settlement.
                           2.30 PROFESSIONAL SERVICES                                $1,603.50
 Case 16-16336    Doc 44   Filed 03/19/19 Entered 03/19/19 15:56:46   Desc Main
                            Document     Page 9 of 10


                                  EXHIBIT B

                 TO FEE APPLICATION OF TRUSTEE’S COUNSEL


                            IN RE GALVAN
                   SUMMARY OF PROFESSIONAL SERVICES

CATHERINE L. STEEGE                 .30       1,100.00           330.00
CATHERINE L. STEEGE                 .30       1,025.00           307.50
JOHN D. VANDEVENTER                 .60         675.00           405.00
NICHOLAS E. BALLEN                 1.10         510.00           561.00
                  TOTAL            2.30                       $1,603.50
 Case 16-16336    Doc 44   Filed 03/19/19 Entered 03/19/19 15:56:46   Desc Main
                            Document     Page 10 of 10


                                EXHIBIT C
                 TO FEE APPLICATION OF TRUSTEE’S COUNSEL

                                  IN RE GALVAN
                                 DISBURSEMENTS



3/30/17    Postage (mailing notice to creditors)                              37.03
11/06/18   Postage (mailing notice to creditors)                              26.62
           TOTAL DISBURSEMENTS                                               $63.65
